  Case 20-05908        Doc 48  Filed 07/14/21 Entered 07/15/21 08:16:14             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-05908
Tarsha L Chapman                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                ORDER MODIFYING DEBTOR'S PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

  IT IS HEREBY ORDERED:

      1. Debtor's current Chapter 13 Plan is modified post confirmation by extending the Chapter 13
plan term to 84 months in accordance with 11 U.S.C. §1329(d)(1) and by decreasing the plan payment
to $850 a month beginning August 2021 until the end of the plan.

     2. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant to
any prior Plan.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: July 14, 2021                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
